Case 1:21-mc-00513-RA Document 3 Filed 07/12/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Application of JOHANNES
ROESSNER, C.A. NO.

Petitioner,
to Take Discovery Pursuant to 28 U.S.C.

§ 1782 in Aid of Foreign Litigants or
Proceedings.

 

 

DECLARATION OF JANOS MORLIN IN SUPPORT OF EX PARTE
APPLICATION TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. § 1782

JANOS MORLIN declares, under penalty of perjury under the laws of the United States of
America, as follows:

1.

I am attorney licensed under the laws of the Federal Republic of Germany and a partner of
SGP Rechtsanwaltsgesellschaft mbH, a law firm with offices in Munich, Ulm, Frankfurt,
Hamburg, and Brussels, among others. I am fluent in both written and spoken English. I
respectfully submit this Declaration on behalf of Petitioner Johannes Roessner (the
“Petitioner” or “Roessner”), one of my firm’s clients, in support of an application pursuant
to 28 U.S.C. § 1782(a) to obtain discovery from Deutsche Bank Trust Company Americas
(“Deutsche Trust”), which is seated in New York, for use in the defense of an action filed
by Deutsche Bank AG, Germany, against Roessner and in the prosecution of a
counterclaim filed by Roessner, which together are handled in one legal proceeding
pending before the Munich Regional Court I (Landgericht Miinchen I), Germany (the
“German Action”), under the caption Deutsche Bank AG v. Johannes Réssner, Case No.
27 O 18319/16. Deutsche Trust is a New York State-chartered FDIC-insured bank, with
its principal offices located at 60 Wall Street, New York, New York.

I am familiar with the facts set forth herein based upon my legal education and experience,
and my representation of Roessner in the German Action.

In 2014, Roessner concluded two forward exchange contracts (“FX-Deals”) with Deutsche
Bank AG involving the currency pair of Russian rubles (“RUB”) and Swiss francs
(“CHF”). His investment was based on a belief in a strong RUB as against the CHF (.e.,
Case 1:21-mc-00513-RA Document 3 Filed 07/12/21 Page 2 of 5

Roessner owed CHF in the FX-Deals and was to receive RUB). At the same time and
unbeknownst to Roessner at the time, Deutsche Bank AG helped to illegally transfer RUB
into USD ona large scale via its Russian Desk with the participation of Deutsche Trust by
way of so-called Mirror Trades (“Mirror Trades”), in violation of U.S. and U.K. anti-
money laundering laws. For this practice which spanned many years, Deutsche Bank AG
was fined by the Financial Conduct Authority, London, UK (“FCA”) with penalty notice,
as well as by the New York State Department of Financial Services, New York, USA with
penalty notice, both dated January 30, 2017 (Exhibit 1 - Consent Order from N.Y.
Department of Financial Services). Roessner alleges that these Mirror Trades had a
detrimental effect on his own FX-Deals and that had he known that Deutsche Bank AG
was simultaneously working against his positions in the FX-Deals, he would not have
entered into the FX-Deals with Deutsche Bank AG. Roessner alleges that the Mirror
Trades had a direct and substantial impact on the external value of the RUB, i.e. that the
RUB lost value against leading currencies such as Euros (“EUR”), USD or CHF due to the
Mirror Trades of Deutsche Bank AG.

At the end of 2013, Roessner began discussions with Deutsche Bank AG regarding the
possibility of entering into FX-Deals. After several discussions, Roessner opened an
account in March 2014 and agreed to set up a securities account and to transfer securities
already held at other banks to a securities account at Deutsche Bank AG. The securities
were to serve as collateral for the FX-Deals. In July 2014, Roessner then decided to
conclude two FX-Deals with Deutsche Bank AG, each with a volume of CHF 2,000,000
and each involving the RUB/CHF currency pair. The FX-Deals each had a term of one
year. After significant losses of the RUB against the CHF and EUR, the two FX-Deals
were terminated against the will of Roessner in December 2014 by inverse FX-Deals that
served to close his positions. The inverse FX-Deals left an open risk position in CHF for
Roessner. After a significant devaluation of the CHF against the EUR in January 2015,
these inverse FX-Deals were also closed out in January 2015 by offsetting FX-Deals with
exchange into EUR. In total, Roessner suffered a loss in the amount of approximately EUR
2,000,000.

After Roessner refused to settle the losses from the FX-Deals, Deutsche Bank AG
liquidated Roessner’s securities provided as collateral. After liquidation of the collateral,
Deutsche Bank AG had a residual claim which is being disputed. With regard to this
residual claim, Deutsche Bank AG filed a lawsuit against Roessner in October 2016 at the
Munich Regional Court I. Roessner filed a motion to dismiss the lawsuit. At the same
time, he filed a counterclaim. In the counterclaim, Roessner has asserted claims for
Case 1:21-mc-00513-RA Document 3 Filed 07/12/21 Page 3 of 5

damages based on a lack of information about the Mirror Trades and the influence of the
Mirror Trades on the RUB. In addition, he claims that the FX-Deals were improperly
closed against his will in December 2014, as a result of which he has suffered significant
losses, and that the Mirror Trading effected at the same time as the FX-Deals imposed a
disclosure obligation upon Deutsche Bank AG owed to Roessner, which it violated.

Between 2011 and at least the spring of 2015, Deutsche Bank AG assisted Russian clients
under sanctions to convert RUB with a total value of at least 16 billion USD into USD by
means of the Mirror Trades, contrary to legal provisions of the USA and Great Britain.
Deutsche Bank AG has thus not only violated various legal provisions. In Roessner's
opinion, it also contributed to a considerable extent to the devaluation of the RUB against
other currencies, in particular against the EUR or the CHF, through the Mirror Trades.
Deutsche Bank AG also executed the Mirror Trades in RUB at the very time in the middle
of 2014 at which it concluded the FX-Deals on the RUB in parallel with Roessner. While
Roessner, unaware of the Mirror Trades, bet on the RUB, Deutsche Bank AG deliberately
contributed to the devaluation of the RUB. Deutsche Bank AG did not inform Roessner
about this when concluding the FX-Deals. If the information had been correct, Roessner
would not have concluded any FX-Deals with Deutsche Bank AG.

The Mirror Trades were settled by the Russian Desk of Deutsche Bank AG, Deutsche Bank
Moscow Ltd., a division of Deutsche Bank AG in London, UK, and by Deutsche Trust, a
legally independent subsidiary of Deutsche Bank AG in the U.S. Deutsche Trust was
responsible for the payment flows in USD.

The Mirror Trades thereby were executed as follows (for a detailed description of the
scheme see also Exhibit 1, at paragraph 9 et seq. and in particular paragraph 30 et seq.) :

A Russian client of Deutsche Bank Moscow Ltd, usually the representative of a corporation
registered in Russia, contacted Deutsche Bank Moscow Ltd and requested the purchase of
shares in large Russian companies (Russian blue chips). At approximately the same time,
another client of Deutsche Bank Moscow Ltd. not resident in Russia, usually a corporation
domiciled in a tax haven, contacted Deutsche Bank Moscow Ltd. and asked for the sale of
the same amount of shares for USD that had been purchased shortly before by the Russian
client. The sale of the shares was usually handled through the legally dependent head office
of the Deutsche Bank AG in the UK. Certain payment flows in USD were borrowed from
Deutsche Trust. As governmental investigations have revealed, there were always close
links between the Russian share buyer and the foreign share seller, e.g. the shareholders of
10.

11.

Case 1:21-mc-00513-RA Document 3 Filed 07/12/21 Page 4 of 5

the buyer of the shares and the seller of the shares were closely related if not identical in
many cases. Thus, the Russian share buyers were able to procure the shares for the foreign
share sellers. The latter could then sell the shares for USD. The aim of the Mirror Trades
was exclusively to exchange RUB for USD, to disguise such transactions as legitimate
investment transactions and to bypass restrictions followed by financial institutions to
enforce sanctions against Russia after its annexation of Crimea in March 2014. The scale
of sales of RUB in such large amounts had a downward effect on the value of RUB as
against other currencies on foreign exchange markets.

. Because billions of dollars of illegal RUB transactions were effected by Deutsche Bank

AG at the same time that Roessner was encouraged to conduct the FX-Deals giving him a
long exposure to RUB, he alleges that the Mirror Trades negatively influenced the value
of the RUB to his detriment in the FX-Deals.

. As part of the German Action, Roessner has commissioned an economist to show, inter

alia, the influence of Mirror Trades on the external value of the RUB. The purpose of this
economic analysis is to establish one or more defenses in the German Action, to assist in
demonstrating a reduction of the damages claimed in the case, and to aid in the prosecution
of the counterclaim. In the opinion of Roessner’s economic expert, the Mirror Trades
would likely have had a considerable influence on the external value of the RUB on foreign
exchange markets. However, a more detailed analysis and valuation of this influence could
not be carried out without the underlying trading data of the Mirror Trades.

Roessner therefore seeks information from Deutsche Trust about the specific procedure of
the Mirror Trades to the extent conducted in the United States, and in particular the details
of and specific dates of the Mirror Trades (day and volume of the respective Mirror Trades
in the period between January and December 2014). Upon information and belief, all of
this information has already been provided by Deutsche Trust to regulators who have
brought enforcement proceedings against Deutsche Bank AG.

Deutsche Trust, a legally independent subsidiary of Deutsche Bank AG in the U.S., is not
a party to the German Action.

With respect to documents, Roessner therefore believes that Deutsche Trust possesses
documents concerning, among other things:

a. The daily volume of the Mirror Trades between January and December 2014;
12.

13.

14.

Case 1:21-mc-00513-RA Document 3 Filed 07/12/21 Page 5of5

b. Detailed trading data and records reflecting the dates and amounts of specific trades
involving RUB and any summaries of such data, including any spreadhseets
reflecting the trades (with client-identifying information redacted); and

c. To the extent they exist, analyses of such trading furnished to New York regulators
in connection with the enforcement proceedings described above.

In addition, Roessner seeks to take the deposition of Deutsche Trust by one or more
witnesses who can testify concerning the above subjects; and to authenticate documents
produced pursuant to the subpoena proposed to be served herein. Roessner seeks these
documents and the depositon solely for use in the German Action and not for any improper

purpose.

I am not aware of any German laws or restrictions that would preclude the use of the
discovery sought in this application.

As a result, and for all of the foregoing reasons, I respectfully seek, on behalf of the
Petitioner, leave of this Court to allow Petitioner’s United States counsel, Ralph M. Stone
of Stone Law Group PLLC, to serve on Deutsche Trust a subpoena compelling the
production of documents and testimony as suggested in the proposed subpoena attached
hereto as Exhibit 2 (or subpoenas substantially similar thereto).

I declare under penalty of prejury under the laws of the United States of America that the
foregoing is true and correct. Executed this 12th day of July 2021, at Munich, Germany.

r
| .

A. AA. A.
‘U yérlos Morlin

 
